

INDEMNIFICATION AGREEMENT


This Agreement is made and entered into this 19th day of December 2007 (the
“Agreement”), by and between Sionix Corporation, a Nevada corporation (the
“Company”, which term shall include, where appropriate, any Entity (as
hereinafter defined) controlled directly or indirectly by the Company) and
Richard Papalian (the “Indemnitee”).


WHEREAS, the Indemnitee is an officer of the Company;


WHEREAS, as an officer of the Company, the Indemnitee is exposed to significant
litigation risks and expenses;


WHEREAS, in light of the foregoing, the Company desires to provide the
Indemnitee with specific contractual assurance of the Indemnitee’s rights to
full indemnification against litigation risks and expenses (regardless, among
other things, of any amendment to or revocation of any of the Company’s Articles
of Incorporation or by-laws or any change in the ownership of the Company or the
composition of its Board of Directors); and


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:


1. Definitions.


(a) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director of the Company, including as a member of any committee
thereof, (ii) as an officer of the Company, (iii) in any capacity with respect
to any employee benefit plan of the Company, or (iv) as a director, partner,
trustee, officer, employee, or agent of any other Entity at the request of the
Company. For purposes of subsection (iv) of this Section 1(a), an officer or
director of the Company who is serving or has served as a director, partner,
trustee, officer, employee or agent of a Subsidiary (as defined below) shall be
deemed to be serving at the request of the Company.


(b) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.


(c) “Expenses” shall mean all direct and indirect fees, costs and expenses of
any nature whatsoever actually and reasonably incurred in connection with the
investigation, preparation of a defense, appeal of or settlement of any
Proceeding (as defined below), including, without limitation, reasonable
attorneys fees, disbursements and retainers (including, without limitation, any
such fees, disbursements and retainers incurred by the Indemnitee pursuant to
Sections 8 and 11(c) of this Agreement), fees and disbursements of expert
witnesses, private investigators and professional advisors (including, without
limitation, accountants and investment bankers), court costs, transcript costs,
fees of experts, travel expenses, duplicating, printing and binding costs,
telephone and fax transmission charges, postage, delivery services, secretarial
services and other disbursements and expenses; provided, however, that Expenses
shall not include judgments, fines, penalties or amounts paid in settlement of a
Proceeding.


--------------------------------------------------------------------------------



(d) “Indemnifiable Expenses”, “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) below.


(e) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.


(f) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, whether or not he is serving in such capacity at the time any Expense
or Liability is incurred for which indemnification or reimbursement can be
provided under this Agreement, including a proceeding initiated by the
Indemnitee pursuant to Section 11 of this Agreement to enforce the Indemnitee’s
rights hereunder or an action brought by or in the right of the Company.


(g) “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital stock or other voting equity
interests of any corporation, partnership, limited liability company, joint
venture or other Entity, or (B) 50% or more of the outstanding voting capital
stock or other voting equity interests of any corporation, partnership, limited
liability company, joint venture or other Entity.


2. Services of the Indemnitee. This Agreement shall not impose any obligation on
the Indemnitee or the Company to continue the Indemnitee’s service to the
Company beyond any period otherwise required by law or by other agreements or
commitments of the parties, if any.


3. Agreement to Indemnify. The Company agrees to indemnify the Indemnitee as
follows:


(a) Subject to the exceptions contained in Section 4(a) below, if the Indemnitee
was or is a party or is threatened to be made a party to any Proceeding (other
than an action by or in the right of the Company) by reason of the Indemnitee’s
Corporate Status, the Indemnitee shall be indemnified by the Company against all
Expenses and Liabilities incurred or paid by the Indemnitee in connection with
such Proceeding (referred to herein as “Indemnifiable Expenses” and
“Indemnifiable Liabilities”, respectively, and collectively as “Indemnifiable
Amounts”).


(b) To the fullest extent permitted by applicable law and subject to the
exceptions contained in Section 4(b) below, if the Indemnitee was or is a party
or is threatened to be made a party to any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status, the Indemnitee shall be indemnified by the Company against all
Indemnifiable Expenses as well as against any amount paid by Indemnitee in
settlement of the Proceeding.


--------------------------------------------------------------------------------



4. Exceptions to Indemnification. Upon receipt of a written claim addressed to
the Board of Directors for indemnification pursuant to Section 3, the Company
shall determine by any of the methods set forth in Section 78.751 of the Nevada
Revised Statutes whether the Indemnitee has met the applicable standards of
conduct which makes is permissible under applicable law to indemnify the
Indemnitee. If it is determined that the Indemnitee is entitled to
indemnification, the Indemnitee shall be entitled to such indemnification under
Sections 3(a) and 3(b) above in all circumstances other than the following:


(a) If indemnification is requested under Section 3(a) and it has been
determined that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, the Indemnitee failed to act (i) in
good faith and (ii) in a manner the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company and, with respect to any
criminal action or proceeding, the Indemnitee had reasonable cause to believe
that the Indemnitee’s conduct was unlawful, the Indemnitee shall not be entitled
to payment of Indemnifiable Amounts hereunder.


(b) If indemnification is requested under Section 3(b) and


(i) it has been determined that, in connection with the subject of the
Proceeding out of which the claim for indemnification has arisen, the Indemnitee
failed to act (A) in good faith and (B) in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, the
Indemnitee shall not be entitled to payment of Indemnifiable Expenses hereunder;
or


(ii) it has determined that the Indemnitee is liable to the Company with respect
to any claim, issue or matter involved in the Proceeding out of which the claim
for indemnification has arisen, no Indemnifiable Expenses shall be paid with
respect to such claim, issue or matter unless a court of competent jurisdiction
shall determine upon application that, despite the adjudication of liability,
but in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Indemnifiable Expenses which such
court shall deem proper.


5. Procedure for Payment of Indemnifiable Amounts. The Indemnitee shall submit
to the Company a written request specifying the Indemnifiable Amounts for which
the Indemnitee seeks payment under Section 3 of this Agreement and the basis for
the claim. The Company shall pay such Indemnifiable Amounts to the Indemnitee
within ten (10) calendar days of receipt of the request. At the request of the
Company, the Indemnitee shall furnish such documentation and information as is
reasonably available to the Indemnitee and necessary to establish that the
Indemnitee is entitled to indemnification hereunder.




--------------------------------------------------------------------------------



6. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that the Indemnitee is, by reason of the
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, the Indemnitee shall be indemnified against all
Expenses reasonably incurred by the Indemnitee or on the Indemnitee’s behalf in
connection therewith. If the Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Indemnitee against all Expenses reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Agreement, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.


7. Effect of Certain Resolutions. Neither the settlement nor termination of any
Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that the Indemnitee is not entitled to indemnification hereunder. In addition,
the termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that the Indemnitee did not act in good faith and in a manner which the
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Company or, with respect to any criminal action or proceeding, had
reasonable cause to believe that the Indemnitee’s action was unlawful.


8. Agreement to Advance Expenses; Conditions. The Company shall pay to the
Indemnitee all Indemnifiable Expenses incurred by the Indemnitee in connection
with any Proceeding, including a Proceeding by or in the right of the Company,
in advance of the final disposition of such Proceeding, as the same are
incurred. In making any such advance, the ability of the Indemnitee to repay
shall not be a factor. To the extent required by Nevada law, the Indemnitee
hereby undertakes to repay the amount of Indemnifiable Expenses paid to the
Indemnitee if it is finally determined by a court of competent jurisdiction that
the Indemnitee is not entitled under this Agreement to indemnification with
respect to such Expenses. This undertaking is an unlimited general obligation of
the Indemnitee.


9. Procedure for Advance Payment of Expenses. The Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which the
Indemnitee seeks an advance under Section 8 of this Agreement, together with
documentation evidencing that the Indemnitee has incurred such Indemnifiable
Expenses. Payment of Indemnifiable Expenses under Section 8 shall be made no
later than ten (10) calendar days after the Company’s receipt of such request.




--------------------------------------------------------------------------------



10. Selection of Counsel. In the event the Company shall be obligated under this
Agreement to pay Indemnifiable Expenses with respect to any Proceeding, the
Company shall be entitled to assume the defense of such Proceeding with counsel
approved by the Indemnitee, which approval shall not be unreasonably withheld,
upon delivery of written notice to the Indemnitee of the Company’s election to
do so. After the Company’s assumption of the defense, the Company shall not be
liable to the Indemnitee under this Agreement for any fees of counsel
subsequently incurred by the Indemnitee with respect to such Proceeding;
provided, however, that (i) the Indemnitee shall have the right to employ his
own counsel in any such Proceeding at the Indemnitee’s expense; and (ii) if the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest by reason of the representation in such Proceeding of the Indemnitee
and the Company and/or any other defendants by the same counsel, then the
Indemnitee may retain his own counsel with respect to such Proceeding and the
fees and expenses of such counsel shall be an amount for which the Indemnitee is
entitled to indemnification from the Company under this Agreement, and (iii) if
the Company does not retain counsel after assuming the defense of the Proceeding
or if counsel does not vigorously defend the Proceeding, then the Indemnitee may
retain his own counsel with respect to such Proceeding and the fees and expenses
of such counsel shall be an amount for which the Indemnitee is entitled to
indemnification from the Company under this Agreement. The Indemnitee shall
notify the Company in writing of any matter with respect to which the Indemnitee
intends to seek indemnification hereunder as soon as reasonably practicable
following the receipt by the Indemnitee of written notice thereof. The written
notification to the Company shall be addressed to the Board of Directors and
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding and be accompanied by copies of any documents filed
with the court in which the Proceeding is pending. In addition, the Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within the Indemnitee’s power.


11. Remedies of Indemnitee.


(a) Right to Petition Court. In the event that the Indemnitee makes a request
for payment of Indemnifiable Amounts under Sections 3 and 5 above, or a request
for an advance of Indemnifiable Expenses under Sections 8 and 9 above, and the
Company fails to make such payment or advance in a timely manner pursuant to the
terms of this Agreement, the Indemnitee may petition a court of law to enforce
the Company’s obligations under this Agreement.


(b) Burden of Proof. In any judicial proceeding brought under Section 11(a)
above, the Company shall have the burden of proving that the Indemnitee is not
entitled to payment of the Indemnifiable Amounts hereunder.


(c) Expenses. So long as the Indemnitee prevails in any action he files pursuant
to Section 11(a) or if the Company and the Indemnitee settle such action, the
Company agrees to reimburse the Indemnitee in full for any Expenses incurred by
the Indemnitee in connection with investigating, preparing for, litigating,
defending or settling any action brought by the Indemnitee under Section 11(a)
above, or in connection with any claim or counterclaim brought by the Company in
connection therewith.


(d) Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 11(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.


(e) Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advance of Indemnifiable Expenses under
this Agreement shall not be a defense in any action brought under Section 11(a)
above, and shall not create a presumption that such payment or advance is not
permissible.


--------------------------------------------------------------------------------





12. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Indemnitee as follows:


(a) Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.


(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.


13. Insurance. In the event the Company obtains directors and officers liability
insurance, the Company shall use its reasonable best efforts to maintain such
coverage in effect and the Indemnitee shall be named as an insured in such a
manner as to provide the Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Company’s officers and directors. If, at
the time of the receipt of a notice of a claim pursuant to Section 8 hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.


14. Fees and Expenses. During the term of the Indemnitee’s service as an officer
or director, the Company shall promptly reimburse the Indemnitee for all
reasonable travel and other reasonable expenses incurred by the Indemnitee in
connection with the Indemnitee’s service as an officer or director or member of
any board committee or otherwise in connection with the Company’s business.


15. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company’s by-laws or articles of
incorporation, or any other agreement, vote of stockholders or directors (or a
committee of directors), or otherwise, both as to action in Indemnitee’s
official capacity and as to action in any other capacity as a result of
Indemnitee’s serving as a director or officer of the Company.


16. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.


--------------------------------------------------------------------------------





17. Subrogation. In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request of the Company, all reasonable action
necessary to secure such rights, including the execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.


18. Change in Law. To the extent that a change in Nevada law (whether by statute
or judicial decision) shall permit broader indemnification or advancement of
expenses than is provided under the terms of the by-laws of the Company and this
Agreement, Indemnitee shall be entitled to such broader indemnification and
advancements, and this Agreement shall be deemed to be amended to such extent.


19. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.


20. Indemnitee as Plaintiff. Except as provided in Section 11(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless the
Company has consented to the initiation of such Proceeding. This Section shall
not apply to counterclaims or affirmative defenses asserted by Indemnitee in an
action brought against Indemnitee.


21. Modifications and Waiver. Except as provided in Section 18 above with
respect to changes in Nevada law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.


22. Notices. Any notice or demand which is required or provided to be given
under this Agreement shall be deemed to have been sufficiently given and
received for all purposes when delivered by hand, telecopy, telex or other
method of facsimile, or five days after being sent by certified or registered
mail, postage and charges prepaid, return receipt requested, or two days after
being sent by overnight delivery providing receipt of delivery, if to the
Company, to the address on record with the Securities and Exchange Commission as
reported on its website www.sec.gov or at any other address designated by the
Company to the Indemnitee in writing; if to the Indemnitee, at the address set
forth below such Indemnitee’s name on the signature page hereto, or at any other
address designated by the Indemnitee to the Company in writing.
 

--------------------------------------------------------------------------------


 
23. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Nevada without giving effect to the
provisions thereof relating to conflicts of law.


24. Inability of the Company to Indemnify. Both the Company and the Indemnitee
acknowledge that in certain instances federal law or applicable public policy
may prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise. The Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
appropriate state or federal regulatory agency to submit for approval any
request for indemnification, and has undertaken or may be required in the future
to undertake with the Securities and Exchange Commission to submit the question
of indemnification to a court in certain circumstances for a determination of
the Company’s right under public policy to indemnify the Indemnitee.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



 
COMPANY:
     
Sionix Corporation
         
By:
/s/ Robert McCray   
    Name: Robert McCray
 
    Title: Chief Financial Officer
         
INDEMNITEE:
     
/s/ Richard Papalian
 
Name: Richard Papalian

 

--------------------------------------------------------------------------------

